Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2020 has been entered.

Allowable Subject Matter
Claims 1 – 5, 7 and 9 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 12 and 17 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“identifying, by a computing device, a content object in a digital product based on asset data using computer recognition techniques, wherein the content object includes an image; 
recording timestamp data indicating a location of the content object in the digital product; 
determining, by the computing device, a total time the content object is on-screen during a video broadcast of the digital product based on the timestamp data; 
determining, by the computing device, compliance or non-compliance of the content object with a predetermined asset rule based on the total time the content object is on-screen; 
determining, by the computing device, asset success metrics for the content object by comparing consumer context data with the timestamp data, wherein the asset success metrics comprise measurements associated with success of the content object with respect to consumption of digital content in the digital product by consumers; 
determining, by the computing device, a goodness of fit of one or more digital content segments for the digital product based on asset success metrics; 
identifying, by the computing device, a select digital content segment from the one or more digital content segments based on the goodness of fit; and 
incorporating, by the computing device, the select digital content segment into the digital product”


The examiner has previously presented (see Office Action mailed 18 December 2019) that Downey generally teaches inserting targeted content into broadcast content (Abstract) where assets or advertisements are selected based on a goodness of fit value and inserted into a content stream, (paras. 19 – 21, 69, 91, 103, 182 and 184 – 185).  However, Downey does not clearly demonstrate identifying a content object which includes an image and timestamp data, determining a total time the content object is on-screen and determining compliance or non-compliance of the content object with predetermined asset rules.
	To supplement the teachings of Downey, the examiner has previously presented Kitchen as teaching identifying asset names and rules which gage asset’s appearance on the screen including total time on the screen, (paras. 10, 22, 24, 32 and 46).  As well as the concept that advertisements can include banners such as static images (para. 34).  However, the combination of Downey and Kitchen does not clearly demonstrate identifying a content object in a digital product based on asset data using computer recognition techniques, wherein the content object includes an image and determining asset success metrics for the content object.
	To supplement the teachings of Downey and Kitchen, the examiner has previously presented Heath as teaching automatic object recognition for recognizing objects or images in a video file, (Fig. 2, paras. 28 and 35 – 38).  Heath also teaches monitoring statistics associated with an advertising campaign, associating ad targeting criterion with a first time position and providing ads based on advertisement targeting criteria, (paras. 5, 24, 30, 33 and 41).  However, the combination of Downey, Kitchen and Heath does not clearly demonstrate determining asset success metrics for the content object by comparing consumer context data with the timestamp data, wherein the asset success metrics comprise measurements 
	Previously, the examiner has presented Downey as teaching that in selecting one or more assets for delivery, a keyword search is used based on historical viewing habits of one or more users.  In combination with Downey, the examiner has previously presented that objects in the content can be identified and statistics associated with an advertising campaign can be monitored.  However, the combination of Downey and Heath does not teach the newly added limitation.
	The examiner further presents Krasadakis, US Pub. 2017/0199872 A1 (hereinafter Krasadakis) as teaching extracting gaze statistics from viewers of media and mapping the gaze statistics to corresponding parts of the media displayed for a specific amount time, (para. 6).  These statics might include data indicating the x% of viewers focused on entity A in the image and can select images which, based on gaze statistics, are expected to maximize engagement, interaction and feedback for the specific viewing environment and/or audience, (para. 73).  While Krasadakis does identify which entity or content object that viewers are focused on at a particular time in a video, Krasadakis does not disclose determining asset success metrics, as claimed.
	The examiner further presents Birnbaum et al., US Pub. 2016/0149956 A1 (hereinafter Birnbaum) as teaching distribution of media clips is controlled using rules defined by a content owner, (Abstract).  Crowd-sourced hot moments on TV which are trending right now can be determined, (para. 161).  Key moments of a program are detected according to the level of activity around each activity peak, (paras. 710 – 711).  However, Birnbaum does not cure the deficiencies in the prior as described above.  Therefore, Claim 1 is considered allowable.
Claims 12 and 17 are considered allowable for the same reasons stated above. The dependent claims 2 – 5, 7, 9 – 11, 13 - 16 and 18 - 21 are allowed because they further limit independent claims 1, 12 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krasadakis, US Pub. 2017/0199872 A1 teaches extracting gaze statistics from viewers of media and mapping the gaze statistics to corresponding parts of the media displayed for a specific amount time, (para. 6).

Birnbaum et al., US Pub. 2016/0149956 A1 teaches distribution of media clips is controlled using rules defined by a content owner, (Abstract).

Y. Fukushima, T. Yamasaki and K. Aizawa, "Audience Ratings Prediction of TV Dramas Based on the Cast and Their Popularity," 2016 IEEE Second International Conference on Multimedia Big Data (BigMM), Taipei, Taiwan, 2016, pp. 279-286, doi: 10.1109/BigMM.2016.24, disclose television viewership ratings represent the popularity of TV programs and are an important indicator of the revenue generated by broadcasters from ads and other sources, (Abstract).

S. M. Doudpota and S. Guha, "Automatic actors detection in musicals," Seventh International Conference on Digital Information Management (ICDIM 2012), Macau, Macao, 2012, pp. 226-231, doi: 10.1109/ICDIM.2012.6360136, disclose detecting actors faces from different parts of a video song and clustering faces based on faces similarity to produce increased accuracy, (Abstract).

N. Manickam and S. Chandran, "Fast lead star detection in entertainment videos," 2009 Workshop on Applications of Computer Vision (WACV), Snowbird, UT, USA, 2009, pp. 1-6, doi: 10.1109/WACV.2009.5403086, disclose the importance of lead star detection and present a generalized method for detecting snippets around lead actors in entertainment videos, (Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421